United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 98-2788
                                  ________________

Jesse Lyles, Shelba Lyles,                *
                                          *
             Appellees,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Western District of Arkansas.
City of Barling; Matthew LaMora,          *
in his individual and official            *
capacities ; Larry Merrill, Corporal,     *
in his individual and official            *
capacities; James Hamilton,               *
Captain , in his individual and           *
official capacities; Myron LaMora,        *
Chief , in his individual and official    *
capacities,                               *
                                          *
             Appellants.

                                  ________________

                                  Submitted: January 13, 1999
                                      Filed: June 28, 1999
                                  ________________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                         ________________

HANSEN, Circuit Judge.

       Jesse and Shelba Lyles brought this 42 U.S.C. § 1983 suit, claiming that the
individual defendants, all law enforcement officers for the city of Barling, Arkansas,
violated their Fourth Amendment rights during a search of the Lyles' home. Officer
Matthew LaMora, Corporal Larry Merrill, Captain James Hamilton, and Chief Myron
LaMora sought summary judgment on the basis of qualified immunity. The district
court1 denied the law enforcement officers' motion, and they now appeal. We affirm.

                                          I.

        On January 3, 1997, law enforcement officers entered and searched the home of
Jesse and Shelba Lyles in an attempt to execute a state court order calling for Jesse
Lyles' arrest. The state court order, signed October 10, 1996, found Lyles in willful
contempt of court for his failure to pay prior child support orders and sentenced him to
60 days of incarceration. The order specifically directed law enforcement authorities
to arrest Lyles and place him in the county detention center. (Appellants' App. at 36.)
Although many facts are in dispute, the evidence demonstrates that the individually
named officers, along with officer Brian Hodges, who is not a named defendant in this
suit, attempted to execute the arrest warrant. In so doing, they forcibly entered and
searched the Lyles' residence.2

      Subsequently, Jesse and Shelba brought this suit pursuant to 42 U.S.C. § 1983,
contending that the city and its law enforcement officers violated their Fourth
Amendment constitutional rights to be free from unreasonable searches and from the
deprivation of property without due process of law. The defendant law enforcement


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
      2
       Although it is not essential to the outcome of this appeal, we note that when law
enforcement officers searched the Lyles' residence looking for Jesse Lyles on January
3, 1997, Jesse and Shelba Lyles were not home because they had traveled to Jonesboro
to contest the order calling for Jesse's arrest. Ultimately, their challenge was
successful, and the state court recalled the order on January 6, 1997.
                                           2
officers sought summary judgment, asserting that they are entitled to qualified immunity
for their actions. The district court denied their motion for summary judgment, noting
that the conflicting evidence made it impossible to determine with certainty what
information was within the officers' knowledge at the time of their actions. See, e.g.,
Mueller v. Tinkham, 162 F.3d 999, 1003 (8th Cir. 1998) (holding that contradictory
evidence regarding the officers' knowledge about an affiant's reliability precluded
summary judgment based on qualified immunity).

        Specifically, the Lyles' evidence includes the affidavit of Officer Brian Hodges,
who is not a defendant and no longer works for the city of Barling. He stated that
Officer Matthew LaMora was the first to arrive at the Lyles' trailer home. Officer
Hodges, Corporal Merrill, and Captain Hamilton responded to the call, each arriving
separately. Hodges asserts that LaMora said that he (LaMora) believed Lyles was in
the trailer, though he had not seen him. Hodges said that he spoke with a neighbor
named Martha who said she did not know whether Lyles was home, but that she had
called the police department after she noticed that Lyles' truck was parked outside the
trailer. Martha also told Hodges that a small red car that often parked beside the trailer
had recently left, and Hodges said he reported this information to the other officers.

        According to Hodges, the officers forcibly entered the trailer after Captain
Hamilton radioed Chief LaMora for permission to enter the trailer forcibly. Hodges
said it did not appear that anyone was home. The master bedroom was neat, the bed
was made, and the drawers were closed. Hodges looked through the room in places
where a person could hide but found no one and left the room intact. Hodges observed
Captain Hamilton going through mail on the desk and Officer LaMora going through
papers on a shelf. Later, Officer LaMora also went through the master bedroom.
Hodges stated that after LaMora's search, the bed sheets were pulled out, clothes were
hanging out of open dresser drawers, the closet doors were open, and a small glass box
on top of the dresser was open. Hodges asked LaMora what he was doing, and Officer
LaMora replied that he was looking for drugs. Before leaving, Captain Hamilton

                                            3
decided to look under the trailer, concerned that Lyles might be hiding there. Hodges
said that the officers pulled the skirting away from the trailer to look underneath, but
found no one. When the Lyles arrived home, they discovered the skirting had been torn
away from their trailer and that several pieces of property were either damaged or
missing.

       The district court noted that the defendant officers presented a very different
version of the facts. They each asserted that it was Hodges who requested assistance
in executing the warrant at Lyles' residence. They asserted that when they arrived,
Hodges told them that Lyles was inside the trailer refusing to answer the door, that the
hood of Lyles' truck was warm, and that Hodges had seen movement inside the trailer
and a light being turned off. Corporal Merrill said he also felt the warm hood and heard
movement inside the trailer. The defendant officers stated that they entered the
residence without causing damage, and none of them referred to any radio call to Chief
LaMora requesting permission to enter forcibly. Officer LaMora said they removed the
skirting to determine whether Lyles was hiding underneath the trailer, but Captain
Hamilton's affidavit stated that the skirting was not removed or damaged.

       The district court concluded that these factual discrepancies precluded it from
determining whether the officers' actions were objectively reasonable in light of the
facts known to them. The defendants now appeal, arguing that the uncontroverted
evidence indicates an objectively reasonable basis for believing Lyles was in the trailer,
and thus, their actions of entering the trailer to execute the arrest warrant were
consistent with established law.

                                           II.

       We have jurisdiction to review immediately a denial of qualified immunity to the
extent it turns on an issue of law. See Mitchell v. Forsyth, 472 U.S. 511, 525, 530
(1985); Mettler v. Whitledge, 165 F.3d 1197, 1202 (8th Cir. 1999). We may not

                                            4
address the merits of the case or the sufficiency of the evidence in an interlocutory
qualified immunity appeal. See Johnson v. Jones, 515 U.S. 304, 313 (1995); Mettler,
165 F.3d at 1202. The qualified immunity defense shields government officials from
civil liability in circumstances where "their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known."
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Although our review on appeal of the
denial of qualified immunity is limited, "public officials are permitted to claim on
appeal that their actions were objectively reasonable in light of their knowledge at the
time of the incident." Mueller, 162 F.3d at 1002; see also Behrens v. Pelletier, 516
U.S. 299, 313 (1996). We review the district court's summary judgment order de novo,
and we will affirm the denial of a qualified immunity claim if there exists a genuine
issue of material fact concerning the officers' knowledge or if the moving party is not
entitled to judgment as a matter of law. See Mueller, 162 F.3d at 1002.

       A law enforcement officer is entitled to qualified immunity from suit for actions
that are objectively reasonable in light of clearly established law and the facts known
by the officer at the time of his actions. See Anderson v. Creighton, 483 U.S. 635, 641
(1987). It is clearly established Fourth Amendment law that "an arrest warrant founded
on probable cause implicitly carries with it the limited authority to enter a dwelling in
which the suspect lives when there is reason to believe the suspect is within." Payton
v. New York, 445 U.S. 573, 603 (1980) (emphasis added); accord, United States v.
Risse, 83 F.3d 212, 215 (8th Cir. 1996). Once inside, the law enforcement authorities
may then lawfully search anywhere in the house that the suspect might be found. See
Maryland v. Buie, 494 U.S. 325, 330 (1990).

       For purposes of summary judgment, there is no dispute that the law enforcement
authorities were looking for Jesse Lyles at his residence in an attempt to execute a
lawful arrest warrant. The dispute centers around whether the authorities had reason
to believe that Jesse Lyles was within the residence. The defendants contend that the
undisputed evidence demonstrates they had reason to believe that Lyles was inside.

                                            5
They point to four supporting facts that they contend Lyles did not specifically
contradict: (1) the neighbor's call to the police station to report that Lyles' vehicle was
at his trailer, (2) Corporal Merrill and Captain Hamilton each personally felt the hood
and stated it was warm indicating it had recently been driven, (3) Corporal Merrill
stated he thought he heard movement in the trailer when he knocked at the door, and
(4) "[a]nother officer" thought he saw a light go off inside the premises.

       We conclude that these statements are sufficiently contradicted by the Lyles'
evidence, and consequently, they do not independently create an objectively reasonable
basis for believing that Jesse Lyles was inside the trailer. Although Lyles' truck was
present and still warm, Hodges' statement that the neighbor told him a red car had
recently left the residence casts doubt on the reasonableness of assuming Lyles was
inside from the mere presence of his recently driven truck. Officer Hodges' statement
that he never heard anything inside the trailer contradicts Corporal Merrill's statement
that he heard movement inside. Finally, our review of the evidence reveals that no
officer said he personally saw a light going off in the trailer. Rather, the defendants
stated that Hodges said he saw a light go off, and Hodges denies making this statement.



       Viewing the evidence in the light most favorable to the plaintiffs, the four pieces
of evidence on which the law enforcement officers rely are in fact riddled with
inconsistencies that can only be resolved through credibility determinations.
Accordingly, we conclude that the district court correctly determined that material
issues of fact exist concerning the officers' knowledge and the reasonableness of their
actions in light of the facts, thus precluding a grant of summary judgment on the basis
of qualified immunity.3


      3
        We note that in denying summary judgment to Chief LaMora, the district court
first observed that a question of fact existed concerning whether or not Chief LaMora
was contacted at all during this incident. This conclusion concerns the sufficiency of
                                            6
                                            III.

       Accordingly, we affirm the district court's denial of summary judgment.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




the evidence or the plaintiffs' ability to prove their case, not the qualified immunity
inquiry. Nevertheless, the district court continued, reasoning that even assuming Chief
LaMora had been contacted during the search, he was not entitled to qualified immunity
for the same reasons the court denied qualified immunity to the other defendant
officers. Thus, to the extent this appeal attempts to challenge the district court's initial
conclusion that a question of fact exists concerning whether Chief LaMora was ever
contacted during the incident, we lack jurisdiction to address it in this interlocutory
appeal. See Johnson, 515 U.S. at 313 (holding questions concerning the sufficiency of
the evidence are not immediately appealable).


                                             7